DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the avian eggs are providing active avian follistatin which is detectable by enzyme-linked immunosorbent assay (ELISA), however, there is only support for unfertilized avian eggs providing avian follistatin that is detectable by enzyme-linked immunosorbent assay (ELISA).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides the scope of any type of avian egg providing active avian follistatin, however, since one in the art would understand that follistatin is not detectable in unfertilized eggs, the claim is missing a critical element, including how any type of egg, including unfertilized avian eggs provide avian follistatin which is detectable by enzyme-linked immunosorbent assay (ELISA).

Also, claim 10 requires a percentage of solids content in the eggs prior to homogenization, however the type of percent is not claimed, which makes the amount indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buxmann (2013/0330455) in view of Williams (4,072,570) and JJ.
JJ: johnjuanb1: Absorption Profile and Hormonal Influence of Fertilized Egg Yolk Ingestion in the Human; published Aug. 03, 2015 at: https://www.professionalmuscle.com/forums/index.php?threads/follistatin-in-fertile-avian-eggs.126239/

Independent claim 1
Providing a biological source for active follistatin
Buxmann teaches a method of making an active follistatin from a biological source, including: avian eggs or its components (0006), in the form of a powder (0009).   Therefore, Buxmann teaches providing a powdered biological source comprising active follistatin, as claimed.

Type of avian eggs
Buxmann teaches the use of whole avian eggs containing active  follistatin (0004-0006).  The teaching of avian whole eggs anticipates the claim of avian whole eggs, and provides the use of: avian egg whites, avian whole egg yolks, and avian egg yolk membranes. 

Homogenizing or agitating 
Buxmann teaches to homogenize the avian egg product to form an emulsion by stirring prior to drying, wherein the homogenized and homogenized dried egg comprises active follistatin (see Ex. 1 in its entirety).

Drying the biological source with heat
Buxmann teaches to dry the avian egg product by using freeze-drying or heat drying by fluidized bed drying (0009), however, does not discuss the specifically claimed type of drying/heat drying, spray drying.
Williams also teaches method of making powdered dried egg products, and further provides the use of spray drying (ref. clm. 1).
Williams teaches that the powder made by spray drying has the benefits of being stable at ambient temperature for at least six months and may be easily reconstituted (ab.). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making powdered egg products, as Buxmann, to include the specifically claimed method of drying, spray drying, because Williams teaches that when this powder is made by using a step of spray drying, benefits are provided, including: being stable at ambient temperature for at least six months and that it can be reconstituted with ease; further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Spray dry temperatures
The modified teaching, in Williams, provides that the spray drying is at an inlet temperature of between 230 °F and 280 °F and an outlet temperature of between 160 °F and 190 °F (ref. clm. 1), which encompasses the claim of spray drying an egg product with at an inlet temperature of about 280 to Attorney Docket No.:MYOS0006US  390 °F and an outlet temperature of about 160 to 190 °F.

Method produces a powder containing the active follistatin 
Buxmann teaches that the method used, makes a composition comprising active follistatin from eggs (ab., 0006), which produces a powder containing the active follistatin, therefore it would be reasonable to expect that the active follistatin was determined, as claimed.
Further, it would be reasonable to expect that any known method of identifying active follistatin, including the ELISA method as claimed, would determine its presence.
In the alternative, the modified teaching does not discuss the active follistatin is determined by enzyme-linked immunosorbent assay (ELISA), as claimed.
JJ also teaches of using active follistatin in powder comprising fertile egg yolks, and further provides that the follistatin therein is preserved (i.e. active), as determination by ELISA (see the comment by jahnhuanb1 of Aug. 03, 2015).




Therefore, JJ provides motivation to use a step of ELISA for determining the active follistatin in a powder comprising egg yolks comprising active follistatin, as claimed, because the reference teaches it is known for such testing methods to be clearly effective for such a thing (see the comment by jahnhuanb1 of Aug. 03, 2015).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of determining active follistatin in a powder avian egg composition, as the modified teaching above, to include the specifically claimed type of determination, ELISA, as claimed, because JJ illustrates that the art ELISA as being suitable for similar intended uses, including (see MPEP 2144.07), which further imparts motivation to use a step of ELISA for determining the active follistatin in a powder comprising egg yolks comprising active follistatin, as claimed, because the reference teaches it is known for such testing methods to be clearly effective for such a thing.

Intended use
It would be reasonable to expect that similar compositions have similar intended use, including wherein the powder made is for oral ingestion by a subject, as claimed.
Further, Buxmann teaches the composition made is formulated to be a food ingredient for humans/animals (00094), which provides the powder made is formulated for oral ingestion by a subject, as claimed.




Dependent claims
As for claim 4, Buxmann teaches that the avian egg or portion thereof is fertilized (0020).  

As for claim 5, Buxmann teaches methods of preserving the biological source and/or resulting powder to reduce any bacterial contamination (Ex. 1).  

As for claim 206, Buxmann teaches preservation by high pressure treatment (Ex. 1).

As for claim 11, one in the art would have the common knowledge that prior to being used, avian eggs are collected and stored in refrigerators having an ideal temperature of 40 °F or below, before being used.   Therefore, the examiner takes Official Notice that such a thing would have been obvious based on common knowledge in the art of collecting, storing and using avian eggs.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buxmann (2013/0330455) in view of Williams (4,072,570) and JJ, as applied to claims 1, 4-6 and 11, further in view of Cahn (2,065,114).
As for claim 10, Buxmann does discuss the solids content of the liquid eggs prior to homogenizing, including a solids concentration ranging from about 15% to about 40%.

Cahn also teaches about liquid avian eggs, prior to being homogenizing, and further provides that:
liquid avian whole eggs comprise a solid content of about 27 to 27.5 percent;
liquid avian egg yolks comprise a solid content of about 40 to 46 percent; and 
liquid avian egg whites comprise a solid content of about 11.5 to 12.5 percent (see the 1st column starting at line 5, then line 34+).

Cahn also teaches that the solid content is effected by increasing the yolk content of a liquid egg mixture (see 1st full para. in col. 2 of pg. 2).
Therefore, Cahn teaches ranges of the solids content of liquid eggs prior to homogenizing that anticipate the claim of about 15% to about 40%; and further provides how to adjust the solids content through dilution of the whole egg or egg white with the addition of more egg yolks.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the desired solids content in a liquid egg product prior to its homogenization/drying, to achieve the claimed range about 15 to 40% solids, through routine experimentation, because: 
Cahn teaches that egg yolks have higher solids content and egg whites have lower solids contents, which provides one of skill with all the information they need to discover an optimum value using routine skill in the art; and
Cahn teaches that it was known for avian egg liquids prior to being homogenized to have anticipatory amounts of solids.

Response to Arguments
 Rejection of Claims under 35 U.S.C. 103 
It is asserted, that Claims 1-6 remain rejected as being unpatentable over Buxmann (2013/0330455) in view of Williams (4,072,570) and JJ. At page 4 of the Final Rejection, the Examiner states: "It would have been obvious to one of skill in the art, at the time of filing the invention to modify methods of making powdered egg product, as Buxmann, to include the specifically claimed method of drying, spray drying because Williams teaches that when this powder is made by using a step of spray drying, benefits are provided." 
In response to arguments by Applicant that the invention is not simply for making powdered egg products, but rather for producing a composition comprising active follistatin, the Examiner relies upon MPEP 2144 IV which states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The Examiner suggests that Williams providing another intended use of the product does not exclude it as an applicable reference. Applicant respectfully traverses this rejection. 
It is respectfully submitted that the Examiner's suggestion fails to consider all teachings in the prior art to the extent that they are in analogous arts as required by MPEP 2143.01 II. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). MPEP 2145 and case law also make clear; the totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). 
Further, MPEP 2143.01 and case law are clear; if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
In response, Applicant provides no evidence that the spray drying method of Williams destroys the claimed method or Buxmann’s method, therefore this argument is not persuasive.
In this case, the primary teaching provides an avian egg product and its method of manufacture comprising the natural active follistatin contributed by the avian egg products.  Then Williams is combined as an avian egg product and its method of manufacture, wherein Williams does not limit the composition to exclude natural follistatin within the egg, therefore the teaching  by Williams in no way destroys the primary reference, Buxmann, or the pending claims. Further, secondary references are not required to provide what is already taught.




It is asserted, that MPEP 2144.05 III B states, a prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention. U.S. v. Adams, 383 U.S. 39, 51-2 (1966). See also Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326-27, 90 USPQ2d 1865, 1873 (Fed. Cir. 2009) and Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1305-05, 115 USPQ2d 2012, 2019 (Fed. Cir. 2015). 
Applicant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention ...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004) (emphasis added). It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983) 
Applicant respectfully disagrees with the Examiner's characterization of Buxmann as teaching "methods of making powdered egg product". Instead, made clear in the Abstract, Summary and Claims of this reference is that Buxmann is focused on producing a composition containing biologically active follistatin. 
Accordingly, the skilled artisan would not be motivated to make any modification to Buxmann resulting in a composition which does not contain biologically active follistatin. 



In response, no references are combined with Buxmann that limit the composition made exclude biologically active follistatin, therefore this argument is not persuasive. Further, Williams teaches that fresh whole eggs are aseptically combined with nutrient salts, stabilizers, inhibitors, thickeners (all known to come in edible forms).

It is asserted, that Buxmann produced their composition containing biologically active follistatin through methods of freeze drying or drying via fluidized beds at temperatures at or below 42°C (107.6°F) and teach that even a temperature of 45°C (113°F) for maximally 10s resulted in a low loss of follistatin activity. See for example paragraphs [0006], [0007], [0017] and [00181 of Buxmann. 
In response, Buxmann does teach that a pulsed electric field temperature at 45 degree C results in a loss of active follistatin, however this is toward the step of preservation, not heat drying the liquid into a powder.   On the step of preservation, Buxmann teaches that at least 50% of the follistatin is viable (0010). Therefore Buxmann does not teach away for loss of follistatin.  Buxmann does teach a limit for heat treatment, or a point in which the follistatin is denatured/inactivated. 
Further, one in the art would understand that spray drying and the ability thereof to manage yields of sensitive materials does not hinge on inlet and outlet temperature.  Many other process parameters come into play, including: feed flow rate (FFR), nozzle pressure (PN), nozzle diameter (DN), the difference of pressure between cyclone and chamber (ΔP)],  the median diameter (d50) of the particles made,  powder yield, and span, to name a few.

Buxmann does not require a certain amount of follistatin remain viable from beginning to end of the process, nor does Applicant claim this.  The claims do not even require a specific amount of follistatin in the composition.
Further, Buxmann does not limit the drying steps or temperature in the teaching, only the temperature in relation to the temperature of a pulsed electric field preservative method.
Buxmann does not state that follistatin is not active when other methods are used, merely that their method results in a low loss of follistatin.  Since the amount of follistatin is not claimed, this argument is not commensurate in scope of the claims.
Nothing presented by Williams destroys Buxmann in view of the claims.  In fact, Williams is specifically functional over Buxmann in view of the claims because it teaches an encompassing method of spray drying to that claimed.
Applicant repeatedly attempts to point out that their method is novel, yet egg product have been long known to be spray dried.  No evidence is provided that show what is specifically novel about Applicant’s spray drying method.

It is asserted, that in the BACKGROUND section of Buxmann, which in accordance with MPEP 608.01(c) includes a description of related art, Buxmann identifies the single reference US 2007/0275063 as relevant and discloses its teachings that pasteurization of liquid egg yolk inactivated the biological activity of follistatin contained therein. Pasteurization in US 2007/0275063 inactivating the biological activity of follistatin was performed at 192°F (89°C). See Example 3 of US 2007/0275063. Example 4 of US 2007/0275063 is entitled "Effect of Spray/Heat Drying of Fertilized Egg Yolks on Follistatin" and discloses fertile chicken egg yolks separated with commercial separators and then heat/spray dried with a commercial aerosolizer and heat kept under 110°F showed no measurable active or viable follistatin and concluded that a fertile egg yolk cannot be spray/heat dried in order to preserve active follistatin. 
In response, Applicant repeatedly points to this reference, however, does not provide a distinction between their own method and the spray drying therein.  The teaching does not state that the spray drying method therein will always inactivate follistatin, merely that no measurable active or viable follistatin was found.  Since the method therein uses a spray drying technique similar to Applicant’s, one can only conclude that something in the experiment of the ‘063 reference was flawed, or the measurement system has improved because by using similar process parameters Applicant claims to be successful at achieving measurable active follistatin.  
Further, a teaching of no active follistatin being measured, is not a teaching of no active follistatin. In view of the clams, no amount of follistatin is claimed, therefore this argument is also not persuasive.

It is asserted, William, which is completely unrelated to active follistatin compositions or oral compositions for ingestion.
In response, Applicant provides no evidence that the composition made by William is not edible, therefore this argument is not persuasive.



It is asserted, that Solely to compact prosecution and without prejudice, and in an earnest attempt to address clarity issues raised by the Examiner in the Advisory Action and Interview Summary and to better highlight distinctions between the invention and the cited prior art teachings, Applicant has further amended the claims to recite a process for production of a powder comprising active avian follistatin for oral ingestion by a subject comprising: providing avian whole eggs, avian whole egg yolks, avian egg white or avian egg yolk membranes containing active avian follistatin; homogenizing or agitating the avian whole eggs, avian whole egg yolks, avian egg white, or avian egg yolk membranes to form an emulsion; spray drying the emulsion with heat at an inlet temperature of about 2800F to about 390°F and an outlet temperature of about 160'F to about 190°F; wherein said method produces a powder containing the active avian follistatin determined by enzyme- linked immunosorbent assay (ELISA); and formulating said powder for oral ingestion by a subject. In addition, Applicant has added claim 10 drawn to a dilution range not taught in the cited art and claim 10 to egg storage conditions different from the fresh eggs required by Williams. Support for these amendments is provided in the patent application at, for example, page 3, line 11 through page 4, line 20 and page 6, line 28 through page 7, line 9. 
In response, please see the new grounds of rejection above necessitated by said amendments.




Note: Applicant is repeating arguments previously presented, which the examiner does not agree with, therefore it is suggested that Applicant consider the pre-appeal or appeal methods provided by the which will consider all of the facts herein and issue an opinion on rejection of record being proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793